PER CURIAM
Defendant appeals a judgment of conviction for hindering prosecution. He advances two assignments of error: (1) the trial court erred in denying his motion for judgment of acquittal and (2) the trial court erred in denying him all the peremptory challenges that the law permits him to exercise at jury voir dire. We reject the first assignment without discussion. The state concedes the second assignment. We conclude that the concession is correct. ORS 136.230; State Highway Commission v. Walker et ux, 232 Or 478, 480-85, 376 P2d 96 (1962). The error requires reversal. Walker, 232 Or at 485 (denial of a party’s right to exercise peremptory challenge is “deemed prejudicial automatically’).
Reversed and remanded for new trial.